90 F.3d 409
UNITED STATES of America, Plaintiff-Appellee,v.Israel RUBIN, as President of I.D. Enterprises, Inc.;  I.D.Enterprises, Inc., Defendants-Appellants.
No. 94-55627.
United States Court of Appeals,Ninth Circuit.
July 25, 1996..

1
Before:  FLETCHER, CANBY, Jr. and HAWKINS, Circuit Judges

ORDER

2
The petition for rehearing of this appeal is granted.  The opinion filed March 5, 1996 at Slip op. 2067, 79 F.3d 109 (1996) is withdrawn.  A new disposition will be filed in due course.


3
HAWKINS, Circuit Judge, would deny the petition for rehearing.